—Appeal from judgment, Supreme Court, New York County, rendered May 7, 1976, convicting defendant of robbery, second degree, and imposing sentence, unanimously held in abeyance pending counsel’s examination and submission of the entire record including the minutes of the competency hearing conducted on December 4, 10 and 12, 1975, and the disposition on December 17, 1975, of the defense motion addressed to the ruling following the competency hearing. Those minutes are to be transcribed and filed with this court within 30 days from the date hereof. Counsel’s motion pursuant to People v Saunders (52 AD2d 833) is denied with leave to renew following the filing of the foregoing minutes and any supplemental briefs addressed thereto. If counsel or defendant finds it advisable, either may apply, upon the filing of the foregoing minutes and upon notice to the District Attorney, for leave to file a supplemental brief to which the District Attorney will, of course, be granted an opportunity to respond. Defendant’s plea of guilty did not waive his appellate objections to *541the competency rulings. (People v Armlin, 37 NY2d 167, 172.) Until such potential objections can be assessed after a review of the relevant minutes, it cannot be determined that there are no nonfrivolous points to be urged on appeal. (Cf. People v Gega 69 AD2d 772.) Concur—Murphy, P. J., Sandler, Bloom, Yesawich and Ross, JJ.